Case: 16-16849       Date Filed: 01/03/2018       Page: 1 of 2


                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-16849
                               ________________________

                          D.C. Docket No. 1:15-cv-00013-LJA


MIDWEST FEEDERS, INC.,
a Kansas corporation,

                                                                        Plaintiff – Appellant,

                                            versus

REGIONS BANK (INC) (ALABAMA),
an Alabama corporation,

                                                                       Defendant – Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                            ________________________

                                      (January 3, 2018)

Before TJOFLAT and JULIE CARNES, Circuit Judges, and BLOOM, ∗ District
Judge.


∗
 Honorable Beth Bloom, United States District Judge for the Southern District of Florida, sitting
by designation.
              Case: 16-16849     Date Filed: 01/03/2018    Page: 2 of 2


PER CURIAM:

      Midwest Feeders appeals the District Court’s grant of a motion to dismiss its

complaint for failure to state a claim. After review, and with the benefit of oral

argument, we conclude the complaint was properly dismissed because the facts of

this case do not give rise to any claim asserted by Midwest Feeders.

      For example, it is obvious that Midwest Feeders is not within the class of

“‘[p]erson[s] entitled to enforce’ an instrument” within the meaning of O.C.G.A.

§ 11-3-301. Furthermore, its common law conversion claim is clearly preempted

by O.C.G.A. § 11-3-420. See Ownbey Enters., Inc. v. Wachovia Bank, N.A., 457 F.

Supp. 2d 1341, 1353–54 (N.D. Ga. 2006) (citing Jacobs v. Metro Chrysler-

Plymouth, Inc., 188 S.E.2d 250, 253 (Ga. Ct. App. 1972)).

      For these reasons, and for the additional reasons well described in the

District Court’s September 30, 2016 order dismissing the complaint, we affirm.

      AFFIRMED.




                                          2